Citation Nr: 9925837	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
currently diagnosed as gastroesophageal reflux disease.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
stomach disorder, and for a bilateral hearing loss 
disability.  The RO also denied an increased (compensable) 
evaluation for hemorrhoids.

The Board notes that the veteran's original claims file was 
apparently lost in 1987, including the service medical 
records.  The Board is mindful that in a case, such as this 
one where service medical records have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  An attempt was made to 
rebuild the claims folder, including correspondence and 
records obtained from the veteran.  It also appears to the 
Board that a complete set of medical records is associated 
with the claims file, including six volumes of medical 
records from VA hospitals.  It does not appear that there are 
additional records that could be obtained.

With respect to the claim for a stomach disorder, the veteran 
initially filed a claim in December 1990 for an upper 
gastrointestinal (GI) problem.  By rating decision dated in 
June 1991, the RO denied entitlement to service connection 
for peptic ulcer disease and a hiatal hernia on the basis 
that a hiatal hernia was not shown in service and ulcer 
disease was not shown in service or within the one year 
presumptive period.  Because no appeal was taken, that 
decision became final one year later.  In February 1997, the 
veteran filed a claim for a stomach condition.  The RO 
apparently considered this a new claim for entitlement to 
service connection for a GI disorder and undertook de novo 
review of the claim.  Given the current procedural posture of 
the case, the Board agrees with this analysis and will do 
likewise.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  A stomach disorder, currently diagnosed as 
gastroesophageal reflux disease, was not established until 
many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.

3.  A bilateral hearing loss disability was not established 
until many years after service and has not been shown by 
competent evidence to be related to service or to any 
occurrence or event therein.

4.  The veteran's hemorrhoids are not more than mild.  They 
are not irreducible or frequently recurrent.

5.  He does have some impaired sphincter control secondary to 
hemorrhoid surgeries with some leakage; he is not shown to 
have regular need of a pad.


CONCLUSIONS OF LAW

1.  A stomach disorder, currently diagnosed as 
gastroesophageal reflux disease, was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1998).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by active duty service, and sensorineural 
hearing loss may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

3.  The criteria for a 10 percent evaluation, but no more, 
for hemorrhoids and post-surgical residuals have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 1999); 38 C.F.R. 
§ 4.114, Diagnostic Codes (DC) 7336-7332 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to Service Connection for a Stomach Disorder, 
Currently Diagnosed as Gastroesophageal Reflux Disease

Historically, the veteran was treated on multiple occasions 
beginning in 1969 for a variety of medical complaints, 
including stomach problems, and was diagnosed with 
hypochondrial neurosis and subsequently schizophrenia.  In 
December 1990, he filed a claim for an upper GI problem.  By 
rating decision dated in July 1991, the RO denied a claim for 
hiatal hernia and peptic ulcer disease on the basis that the 
disorders were not shown in service or during the one-year 
presumptive period.  Because no appeal was taken, that 
decision became final one year later.  In February 1997, the 
veteran filed a claim for a stomach disorder.  The RO 
apparently considered this a new claim for entitlement to 
service connection and undertook de novo review.  The Board 
agrees with this analysis and will do likewise.

In 1969, the veteran was hospitalized for numerous somatic 
complaints, including pain from head to toe, feet, back, 
neck, head, stomach, and joints.  He related that he was told 
he had a hiatal hernia.  After no physical reasons were found 
for his complaints, he was diagnosed with hypochondrial 
neurosis.  He was later diagnosed with schizophrenia.  In a 
1974 VA examination report, he related a history of stomach 
trouble and pain in the right side of the abdomen.  He 
complained of constipation "all his life" and had been told 
that he had a hiatal hernia and ulcer.  He reported chronic 
stomach pain and a hot feeling in the stomach.  Outpatient 
treatment records show occasional treatment for hiatal hernia 
and peptic ulcer disease in the 1980s.  In December 1990, he 
was diagnosed with gastritis and instructed to avoid caffeine 
and spicy foods.

A barium enema report dated in August 1996 showed a small 
transient sliding hiatal hernia and minimal esophageal reflux 
in an otherwise normal upper GI examination.  A lower GI 
study dated in October 1996 showed a few scattered 
diverticula, predominately in the left hemicolon, but no 
evidence of diverticulitis.  The study was reportedly 
otherwise normal.  

In a June 1998 VA esophagus and hiatal hernia examination 
report, the veteran complained of recurrent heartburn since 
service and difficulty swallowing foods.  He indicated that 
he would awaken at night with bitter material in his mouth.  
The heartburn was relieved with antacids.  Medications 
included Tagamet and antacids.  He reported reflux daily but 
denied hematemesis and regurgitation was rare.  Physical 
examination revealed that the veteran weighed 207 pounds and 
there was no clinical evidence of anemia.  His weight was 
reported as stable and he was well developed and well 
nourished.  Moderate, generalized epigastric tenderness was 
noted.  An upper GI showed gastroesophageal reflux without 
evidence of reflux esophagitis.  Further a small hiatal 
hernia could not be ruled out.  The final diagnosis was 
hiatal hernia with gastroesophageal reflux disorder, markedly 
symptomatic.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's stomach disorder, currently diagnosed as 
gastroesophageal reflux, was not the result of disease or 
injury incurred in service.  Even assuming that the veteran 
experienced some symptoms of abdominal pain in service (as 
noted above, his service medical records are lost), he has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for a 
stomach disorder.  It appears that the veteran did not 
complain of stomach discomfort until the late 1960s, over 20 
years after service separation.  At the time of the initial 
complaints, there was no evidence of a physical basis to his 
complaints and he was diagnosed with a neuropsychiatric 
disability.  The first confirmed diagnosis related to the 
veteran's stomach complaints appears to be in the 1980s.  
Further, none of the medical examiners have attributed his 
stomach disorder to active service, nor did they indicate 
evidence that it was of long standing duration.  Thus, the 
more than 20 year gap between separation from service and 
treatment in this case fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.


II.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his period of active duty service, and 
should be service connected for a bilateral hearing loss 
disability.  Post service medical records are negative for 
treatment or diagnosis of a hearing loss disability until at 
least March 1995, when he complained of subjective hearing 
loss and difficulty understanding conversational speech.  The 
diagnosis was mild to severe sensorineural hearing loss.  In 
May 1995, he again reported long-standing hearing loss with 
occasional bilateral tinnitus and a history of noise exposure 
in service.  The audiogram reportedly showed mild to severe 
bilateral sensorineural hearing loss.  

In the most recent audiological evaluation dated in June 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
65
65
LEFT
40
40
75
70
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 68 percent in the left ear.  
A history of hearing loss for the past seven to eight years 
was noted, and exposure to excessive noise levels in service 
was reported.  With respect to tinnitus, he related an onset 
of tinnitus in 1943, and described it as bilateral, constant, 
and high-pitched, making it hard to understand conversation.  
The final diagnosis was mild to severe sensorineural hearing 
loss and poor word recognition ability.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's current bilateral hearing loss disability was not 
present during service.  Importantly, there is no indication 
that the veteran experienced a hearing loss disability or any 
ear symptomatology in-service.

Even assuming, for the sake of argument, that the veteran 
experienced some hearing loss in service, he has failed to 
demonstrate continuity of symptoms sufficient to support of 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  As previously noted, according to 
the medical evidence he did not develop any continuing 
symptoms of a hearing loss disability until 1995, at the 
earliest.  Moreover, a history of acoustic trauma in service 
was noted at the time the veteran sought treatment, it was 
based on the veteran's own statements.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
has held that the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  
Further, in the most recent VA examination report dated in 
1998, he related a seven to eight year history of hearing 
loss, dating it to the early 1990s.  Thus, the nearly 50 year 
gap between separation from active duty service and the first 
mention of hearing loss fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  

With respect to both the claims for entitlement to service 
connection for a stomach disorder and for a bilateral hearing 
loss disability, the Board has also considered the veteran's 
statements that he has had problems with his stomach and 
hearing loss since separation from service in 1945.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a stomach disorder or a 
hearing loss disability.  He lacks the medical expertise to 
offer an opinion as to the existence of a stomach disorder or 
a hearing loss disability, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a stomach disorder, 
currently diagnosed as gastroesophageal reflux disease, or 
for a hearing loss disability.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's stomach disorder or bilateral hearing loss 
disability were incurred in or aggravated by service.  
Clearly, the preponderance of the evidence is against the 
claims.  Thus, the Board concludes that the veteran's claims 
for service connection for a stomach disorder and for a 
hearing loss disability must be denied.

III.  Entitlement to an Increased (Compensable) Evaluation 
for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's hemorrhoids under DC 7336.  
Under DC 7336, a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, DC 7336 (1998).

In view of the findings on the most recent VA examination, 
the Board will also consider the evaluation of post-surgical 
hemorrhoid residuals under DC 7332, impairment of sphincter 
control.  A noncompensable percent rating is warranted where 
healed or slight impairment is present, without leakage.  A 
10 percent evaluation is warranted for constant slight or 
occasional moderate leakage.  A 30 percent evaluation is 
warranted where there are occasional involuntary bowel 
movements, necessitation the wearing of a pad.  38 C.F.R. 
§ 4.114, DC 7332 (1998).

Historically, service connection was established for 
hemorrhoids by rating decision dated in December 1945, at 
which time a noncompensable evaluation was assigned.  At the 
time the veteran's claims file was lost in 1987, he submitted 
evidence of the initial grant of service connection and a 
formal rating was prepared showing a grant of entitlement to 
service connection for hemorrhoids with a noncompensable 
rating.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, No. 95-1082 (U.S. Vet. App. June 23, 1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  

Outpatient treatment notes show that the veteran was treated 
for internal hemorrhoids in November 1994 and for external 
hemorrhoids in January 1995.  A hematocrit and hemoglobin 
(H&H) in August 1996 were reported at 14.2 (reference range 
14-18) and 42.4 (reference range 42-52), respectively.  

In a June 1998 VA rectum examination report, the veteran 
related a long history of internal and external hemorrhoids.  
He had undergone surgical repair on three occasions, the last 
time had been in 1975.  He stated that when his stools were 
soft, he had poor sphincter control and frequently soiled 
himself.  At times, he wore toilet tissue as a pad.  Bright 
red bleeding per rectum was rare and he was on no medication.  
Physical examination revealed that his clothing was slightly 
soiled.  Sphincter tone was poor.  The examiner noted that 
there were no clinical signs of anemia and the hemoglobin was 
in the range of 13-14.  There was no evidence of fissures or 
external hemorrhoids.  Internal hemorrhoids were present but 
described as small and barely palpable.  There was no 
evidence of bleeding.  The final diagnoses included internal 
hemorrhoids, status post three surgical procedures with poor 
sphincter tone and frequent incontinence.

In this case, the medical evidence of record does not support 
a compensable evaluation under DC 7336.  Specifically, there 
was no evidence of external hemorrhoids on the most recent VA 
examination and the internal hemorrhoids were noted to be 
barely palpable.  Further, there is no evidence, nor is any 
claimed, of large or thrombotic hemorrhoids which are 
irreducible, with excessive redundant tissue, nor is there 
evidence of frequent recurrences, or of persistent bleeding, 
anemia, or fissures.  The most recent VA examination noted 
that there was no clinical evidence of anemia and the 
veteran's hemoglobin was in the 13-14 range.  Accordingly, 
the regulations support the finding of a noncompensable 
evaluation with mild or moderate external or internal 
hemorrhoids, which were noted on the VA examination.  

In the alternative, however, the Board concludes that a 10 
percent rating, but no more, is warranted for impairment of 
anal sphincter control.  On recent examination there was 
noted to be some undergarment soiling.  It was reported 
historically that the appellant sometimes used toilet tissue 
as a pad, but it was not reported that he had involuntary 
bowel movements.  Available medical records do not appear to 
contain references of treatment for any such involuntary 
bowel movements.  Rather, it appears that the history of 
soiling on this examination is more consistent with some 
slight or occasionally moderate leakage.  Thus, a 10 percent 
rating, but no more, is warranted under DC 7332.  38 C.F.R. 
§ 4.7 (1998).

It is noted, in making this award, that consideration to the 
other provisions of the rating schedule, including 38 C.F.R. 
§§ 4.2, 4.10, 4.40, and 4.45 (1998), have been considered.  
Nothing in those provisions provides a basis for assigning a 
rating in excess of the 10 percent herein granted.  
Additionally, there is no evidence that the impairment caused 
by this disability is so unusual as to render application of 
the regular schedular criteria impractical.  Thus, 
consideration of the provisions of 38 C.F.R. § 3.321 is not 
for application.

The Board has considered the veteran's written statements and 
sworn testimony that his hemorrhoid disability is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of increased disability rating.


ORDER

The claim for entitlement to service connection for a stomach 
disorder is denied.

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.

A 10 percent rating, but no more, is warranted for the post-
operative residuals of hemorrhoid surgery.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

